DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 7, 10, 11, 14, 18 and 20 in the amendment filed on 2/24/2021. Claims 7-20 are currently pending in the present application.
Response to Arguments
Applicant’s arguments filed on 2/24/2021 with respect to claims 7-20 have been fully considered and are persuasive. The rejection of the claims in the last office action has been withdrawn. The examiner notes that this application is in condition for allowance except for the presence of the claims 1-6 directed to integrating or interfacing system involving database management systems, classified in CPC as G06F 16/25, as nonelected without traverse. Accordingly, claims 1-6 have been canceled in the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claims: Please, cancel claims 1-6 as below.

	1. (Canceled).

	2. (Canceled).

	3. (Canceled).

	4. (Canceled).

	5. (Canceled).

	6. (Canceled).

Allowable Subject Matter
Claims 7-20 are allowed. (Renumber as 1-14)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of applicant's Remarks filed on October 05, 2020 (i.e., pages 10 and 11) with respect to the claim limitations .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/2/2021